Case 1:20-mj-02257-CMM Document 1 Entered on FLSD Docket 02/
cee cr O0SS2-TSE Document | Elled LOTTI Page 1 of Ls Pageib#d: +f M4

20-2257-MJ-MCALILEY

IN THE UNITED STATES DISTRICT COURT FOR THE

 

 

 

 

 

 

 

 

iN OPEN COURT
EASTERN DISTRICT OF VIRGINIA
Alexandria Division NOV ~ 7 2019
{CLERK US. DISTRICT COURT
ALEXANDRIA, VIRGINIA
UNITED STATES OF AMERICA ) No. 1:19-CR-332-TSE
)
Vv. ) Counts 1-5: 18 U.S.C. §§ 1343 and 2
) (Wire Fraud)
ROBERTO CLARK, ).
a/k/a “Roberto John Clark, Jr.” ) Forfeiture Notice
a/k/a “Roberto John Clark,” )
a/k/a “Berto Clark,” )
)
Defendant. )
)
Indictment

November 2019 Term — at Alexandria, Virginia
THE GRAND JURY CHARGES THAT:
COUNTS 1-5
(Wire Fraud)
At all times relevant to this Indictment, unless otherwise stated:
General Allegations Regarding Relevant Persons and Entities

1. Defendant ROBERTO CLARK (“CLARK”) resided in the greater Washington,
D.C. metropolitan area, with a primary residence in or around Bethesda, Maryland. CLARK was
also known as “Roberto John Clark, Jr.,” “Roberto John Clark,” and “Berto Clark.”

2. CLARK caused to be incorporated in Florida an entity known as KRM Services,
LLC (“KRM Services”), with a principal place of business in Arlington, in the Commonwealth

and Eastern District of Virginia. CLARK also claimed to control Surfstream, LLC, which he
Case 1:20-mj-02257-CMM_ Document 1 Entered on FLSD D
Cree 18 er 00S32-TSE. Document 1 Filed 11/07/19" Page 2 of Ls Pageibae © 4

described as an operating division of KRM Services. It was a purported business purpose of
KRM Services to offer motorized surfboards for sale to cruise lines and other businesses in the
hospitality, tourism and water sports industries.

3. CLARK also did business as Poseidon Jetboards, LLC (“Poseidon”), purportedly
offering motorized surfboards for sale to cruise lines and other businesses in the hospitality,
tourism and water sports industries.

4. CLARK controlled the email account Rclark@krmservices.biz as part of the
scheme described below. | |

The Scheme and Artifice To Defraud

5. Beginning no later than in or about September 2016, and continuing through at
least in or about February 2019, defendant ROBERTO CLARK, in the Eastern District of
Virginia and elsewhere, knowingly devised and intended to devise a scheme and artifice to
defraud and to obtain money and property by means of materially false and fraudulent pretenses,
representations, and promises, and by concealment of material facts, and transmitted and caused
to be transmitted interstate wire communications in furtherance of the scheme, in violation of
Title 18, United States Code, Section 1343 and 2.

6. It was a purpose and object of the scheme for CLARK to obtain funds from
individuals by knowingly making materially false representations and promises regarding his
businesses, namely KRM Services, Surfstream and Poseidon. CLARK knowingly made
materially false statements to potential investors, offering investors a quick and profitable return
on money that he claimed would go toward the acquisition and development of products, such as
motorized surfboards, which would be supposedly resold at a profit to third parties. CLARK

knowingly and intentionally presented fictitious purchase orders of products from third parties
Case 1:20-mj-02257-CMM Document 1 Entered on FLSD Docket 02/20/2020
: P
Case 1:19-cr-00332-TSE Document1 Filed 11/07/19 Page 3 of 13 Pagelb#S Sof 14

and others in order to induce investors and potential investors to part with money and property.
Upon receipt of money from clients, CLARK would use substantial portions of the investments
to fund his personal expenses.

Manner and Means of the Scheme .

The manner and means by which CLARK executed the scheme, included, but were not
limited to, the following:

7. CLARK would represent to investors that KRM Services had a prototype ofa
motorized surfboard that it could manufacture and sell in significant quantities at a profit to
cruise lines, resorts, motorsports rental businesses, and other end-users.

8. In some instances, to induce investors to part with money, via email CLARK
would provide potential investors with copies of fictitious sales contracts between KRM Services
and purchasers of the motorized surfboards. |

9. In other instances, to induce investors to part with money, CLARK would
fabricate emails purportedly from purchasers or other individuals that falsely confirmed purchase
orders of motorized surfboards from KRM Services, Surfstream, and Poseidon. -

10. | CLARK would also send text messages to investors that contained materially
false representations and promises concerning production status and orders for motorized
surfboards, among other falsehoods.

11. | CLARK would develop marketing materials and hold marketing events for the
motorized surfboards, in order to lend an air of legitimacy to the operations of KRM Services,
Surfstream, and Poseidon.

12. | CLARK would solicit potential investors to invest money in KRM Services in

exchange for an ownership share in his company and/or a guaranteed profit in connection with
Case 1:20-mj-02257-CMM Document 1 Entered on FLSD Docket 02/20/2020 Page 4 of 14
Case 1:19-cr-00332-TSE Document1 Filed 11/07/19 Page 4 of 13 PagelD#

the development and sale of the motorized surfboards.

13. CLARK would typically memorialize the investments in memoranda of
understanding, operating agreements, and secured promissory notes. In these documents,
CLARK would falsely represent that he and KRM Services would use investor funds to finance
the sale of motorized surfboards to specific buyers, when, in truth and in fact, as CLARK then
well knew, such sales did not exist, and he would spend the maj ority of investor funds on his
own personal expenses.

14. | CLARK would also falsely represent in certain documents, such as the operating
agreement, that he and specific partners had contributed certain amounts of capital to KRM
Services in exchange for defined equity shares in KRM Services, statements which he knew
were false when he made them, and were made to provide a false sense of comfort to individuals
who invested in KRM Services.

15. | CLARK would also provide materially false statements to investors concerning
the progress and status of the sales of the motorized surfboards, when, in truth and in fact, as
CLARK then well knew, there were no sales contracts and investor money had been spent on
CLARK’s personal expenses.

Conduct in Furtherance of the Scheme

CLARK’s conduct in furtherance of the scheme, included, but was not limited to, the
following:

Fraudulent Conduct With Respect to Individual N.S. in Maryland

16. Individual N.S. resided in Maryland and had known CLARK for a period of
years. Beginning in or around November 2016, CLARK began to solicit Individual N.S. to invest

in KRM Services based on promises of expected sales of motorized surfboards.
Case 1:20-mj-02257-CMM Document 1 Entered on FLSD Docket 02/20/2020 Page 5 of 14
Case 1:19-cr-00332-TSE Document1 Filed 11/07/19 Page 5 of 13 PagelD# 5

17. On or about December 28, 2016, CLARK forwarded from his email account to
Individual N.S. an email from CLARK’s business associate, D.J., a real person and practicing
attorney, which CLARK had materially altered to state falsely that KRM Services had a verbal
commitment from a cruise line to purchase 250 motorized surfboards, with an option to purchase
an additional 250 motorized surfboards.

. 18. Onor about March 7, 2017, CLARK forwarded from his email account to
Individual N.S., a fictitious email purportedly from an employee of a company falsely stating
that the company confirmed quality control testing and acceptance of 85 motorized surfboards.

19. CLARK executed a series of promissory notes and operating agreements with
Individual N.S. to memorialize the investments and to provide a false sense of comfort
concerning KRM Services and its business operations.

20. Between on or about December 8, 2016 and on or about June 15, 2017, Individual
N.S. made four investments with KRM Services for a combined total of $22,500. CLARK spent
the majority of Individual N.S.’s money on his own personal expenses.

Fraudulent Conduct with Respect to Individual P.M. in Virginia

21. Individual P.M. resided in Alexandria, in the Commonwealth and Eastern District
of Virginia.

22. | Onor about May 4, 2017, CLARK solicited Individual PM. to invest in KRM
Services via text message.

23. On or about May 4, 2017, CLARK forwarded from his email account to

~ Individual P.M. a fictitious email, purportedly from CLARK’s business associate, D.J., which
falsely stated that a presentation was scheduled with a cruise line, and falsely indicated that D.J.

requested a copy of a signed promissory note from the investor.
Case 1:20-mj-02257-CMM Document 1 Entered on FLSD Docket 02/20/2020 Page 6 of 14
Case 1:19-cr-00332-TSE Document1i Filed 11/07/19 Page 6 of 13 PagelD# 6

24.  Undera secured promissory note dated May 4, 2017, between Individual P.M.
and CLARK on behalf of KRM Services, CLARK promised to repay the principal investment of
$25,000 plus $9,500 in profit, for a total of $34,500, based on the false representation that
Individual P.M.’s investment funds would be used for “Surfboard #1003” for purported sale to a
real motorsports rental company in Marco Island, Florida.

25. On or about May 4, 2017, Individual P.M. made an initial investment of $25,000
in KRM Services via personal check.

26.  Onor about May 17, 2017, CLARK sent an email to Individual P.M. witha
fabricated sales contract attached. The purported sales contract falsely indicated that a real jet-ski
rental company in Naples, Florida had contracted to purchase 5 motorized surfboards from KRM
Services for a total sales price of $24,000. The contract bore the signature of CLARK as “seller”
and a fictitious person as the owner of the jet-ski rental company.

27. Under a secured promissory note dated May 19, 2017, between Individual P.M.
and CLARK on behalf of KRM Services, CLARK promised to repay the principal investment of
$12,500 plus $8,000 in profit, for a total of $20,500, based on the false representation that
Individual P.M.’s investment funds would be used for “Surfboard #1004” for purported sale toa
real jet ski rental company in Naples, Florida.

28. On or about May 19, 2017, Individual P.M. sent from the Eastern District of

_ Virginia to his bank in the District of Columbia via facsimile an outgoing domestic wire transfer
request that his bank wire to CLARK’s KRM Services Suntrust bank account the amount of
$12,500.

29. Under a secured promissory note dated May 25, 2017, between Individual P.M.

and CLARK on behalf of KRM Services, CLARK promised to repay the principal investment of
Case 1:20-mj-02257-CMM Document 1 Entered on FLSD Docket 02/20/
: 2020 Pa
Case 1:19-cr-00332-TSE Document1i Filed 11/07/19 Page 7 of 13 Pagelb#? vot 14

$12,500 plus $8,000 in profit, for a total of $20,500, based on the false representation that .
Individual P.M.’s investment funds would be used for “Surfboard #1004 (revised) -” for
purported sale to a real water sports rental company in Naples, Florida. The secured promissory
note called for Individual P.M. to make a $3,000 investment on May 25, 2017, and a $9,500
investment on May 30, 2017. |

30.  Onor about May 25, 2017, Individual P.M. made an investment of $3,000 in
KRM Services via personal check. |

31. On or about June 1, 2017, Individual P.M. sent from the Eastern District of
Virginia to his bank in the District of Columbia via facsimile an outgoing domestic wire transfer
request that his bank wire to CLARK’s KRM Services Suntrust bank account the amount of
$9,500. |

32. Under a secured promissory note dated June 5, 2017, between Individual P.M.
and CLARK on behalf of KRM Services, CLARK promised to repay the principal investment of
$11,000 plus $7,000 in profit, for a total of $18,000, based on the false representation that
Individual P.M.’s investment funds would be used for “Surfboard #1006” for purported sale to a
real water sports rental company in Ft. Myers Beach, Florida.

33.  Onor about June 6, 2017, Individual P.M. sent from the Eastern District of
Virginia to his bank in the District of Columbia via facsimile an outgoing domestic wire transfer
request that his bank wire to CLARK’s KRM Services Suntrust bank account the amount of
$11,000. |
Fraudulent Conduct with Respect to Individual A.D. in Virginia

34. Individual A.D. resided in Springfield, in the Commonwealth and Eastern District

of Virginia.
Case 1:20-mj-02257-CMM Document 1 Entered on FLSD Docket 02/20/2020 Page 8 of 14
Case 1:19-cr-00332-TSE Document1 Filed 11/07/19 Page 8 of 13 PagelD# 8

35.  Inor around August 2017, CLARK began soliciting the spouse of Individual A.D.
to invest in KRM Services, based on false representations that KRM Services and Surfstream
had been awarded a contract to supply 40 motorized surfboards to a jet-ski rental company in -
Naples, Florida. The spouse referred the solicitation to Individual A.D.

36. In or around September, 2017, CLARK personally solicited Individual A.D. in
Springfield, Virginia, to invest in KRM Services based on false representations and promises that
CLARK’s company had a contract to sell 40 surfboards to a company in Florida.

37.  Orror about September 15, 2017, CLARK provided to the spouse of Individual
A.D. via email a false and fabricated contract between a real watersports company in Marco
Island, Florida and KRM Services, for the purported sale of 40 motorized surfboards for the total
purchase price of $192,000. The false contract used without lawful authority the name and title-
of a real employee of the watersports company, and the forged signature of that same person, .
identified here by the initials J.M. The false contract also used without lawful authority the name,
signature and notary stamp of a real notary public in order to authenticate, falsely, that J.M. had
signed the contract, when, as CLARK then well knew, neither J.M. nor the notary, identified
here by the initials Z.L., had signed the contract.

38. On or about September 20, 2017, CLARK forwarded via email to the spouse of
Individual A.D. a fabricated email from a fictitious person named “Reginald Vidor” who was
falsely identified as the manager of the watersports company in Marco Island, Florida,
purportedly offering to pay CLARK via wire transfer the same day as delivery of the motorized
surfboards.

39.  Onor about September 28, 2017, CLARK signed an operating agreement with

Individual A.D. and spouse, which purported to sell a total of 20% of KRM Services to
Case 1:20-mj-02257-CMM Document 1 Entered on FLSD Docket 02/20/2020 Page 9 of 14
Case 1:19-cr-00332-TSE Document1 Filed 11/07/19 Page 9 of 13 PagelD# 9

Individual A.D. and spouse for an “initial” capital contribution of $40,000 to $50,000. The
operating agreement falsely stated that CLARK had made an initial capital contribution of
| $147,000, which was false, as CLARK then well knew.

40. Between approximately September 28, 2017 through November 2, 2017, CLARK
signed several memoranda of understanding between KRM Services with Individual A.D. in
which KRM Services guaranteed repayment plus fixed rates of return on loans that Individual
A.D. was to provide to KRM Services.

41. | Between on or around September 29, 2017 and October 5, 2017, Individual A.D.
obtained loans from three different federal credit unions and wired or deposited checks into
CLARK’s KRM Services Suntrust bank account.

42. On or about December 3, 2017, CLARK forwarded via email to Individual A.D.
and spouse a fabricated email message purportedly from D.J. stating that “wie were are [sic]
very impressed and sold! I have personally given approval to our clients to begin the contracts
process.” D.J. supposedly continued, “I will also be establishing contract talks with additional
clients ...”

43. _ Individual A.D provided her credit card number to CLARK to use for the

_ authorized purpose of funding the supposed development of the motorized surfboards.

44, During November and December 2017, CLARK used the credit card numbers of
Individual A.D. to fund his personal expenses.

Fraudulent Conduct with Respect to Individual C.B. in Virginia

45. Individual C.B. resided in Alexandria, in the Commonwealth and Eastern District
of Virginia. Individual C.B. met CLARK through a referral.

46. On or about August 30, 2017, in Arlington, Virginia, CLARK met with Individual
Case 1:20-mj-02257-CMM Document1 Entered on FLSD Docket 02/20/2020
| Page 1
Case 1:19-cr-00332-TSE Document1 Filed 11/07/19 Page 10 of 13 Pagelb# 10 Oof 14

C.B. in person and solicited him to invest in KRM Services.

47. From in or around August 2017 through in or around August 2018, CLARK
forwarded via email to Individual C.B. fabricated documents and emails containing false
contractual and sales information between cruise lines and KRM Services. These included,
among others:

a. Onor about September 21, 2017, CLARK forwarded via email to Individual C.B.
a fabricated email from a fictitious person named “Reginald Vidor” who was
falsely identified as the manager of the watersports company in Marco Island,
Florida, purportedly offering to pay CLARK via wire transfer the same day as
delivery of the motorized surfboards. |

b. Onor about January 10, 2018, CLARK forwarded via email to Individual C.B. a
fabricated email from an employee of a cruise line attaching a false contract for
the purchase of equipment, namely 1,000 motorized surfboards at a total price of
$3,200,000.

48. Between on or about September 21, 2017 and on or about August 2, 2018,
Individual C.B. made eight investments with KRM Services totaling approximately $40,000.
CLARK used Individual C.B.’s funds for his personal expenses.

Fraudulent Conduct with Respect to Other Individuals
49. Between in or around September 2016 and continuing through at least in or
around February 2019, CLARK made similar materially false representations and promises to
' additional individuals, including but not limited to: Individuals C.T., M.B., and B.D.
The Interstate Wire Communications

50. On or about the dates below, in the Eastern District of Virginia and elsewhere,

10
Case 1:20-mj-02257-CMM Document1 Entered on FLSD Docket 02/20/2020 Page 11 of 14
Case 1:19-cr-00332-TSE Document1 Filed 11/07/19 Page 11 of 13 PagelD# 11

defendant ROBERTO CLARK, having knowingly devised and intending to devise a scheme and
artifice to defraud, and to obtain money and property by means of materially false and fraudulent
pretenses, representations, and promises, transmitted and caused to be transmitted by means of
wire communication in interstate commerce writings, signs, signals, pictures, and sounds for the
purpose of executing such scheme and artifice, as set forth below, each such wire transmission

being a separate count:

 

Count Date Wire Communication

 

Facsimile transmission of an outgoing domestic wire transfer
request sent by Individual P.M. from the Eastern District of
Virginia to his bank located outside of the Commonwealth of
Virginia, requesting that his bank wire to CLARK’s KRM

1 5/19/2017
. Services Suntrust bank account the amount of $12,500.

 

Facsimile transmission of an outgoing domestic wire transfer
request sent by Individual P.M. from the Eastern District of
Virginia to his bank located outside of the Commonwealth of
Virginia, requesting that his bank wire to CLARK’s KRM
Services Suntrust bank account the amount of $9,500.

2 6/1/2017

 

Facsimile transmission of an outgoing domestic wire transfer
request sent by Individual P.M. from the Eastern District of
Virginia to his bank located outside of the Commonwealth of
Virginia, requesting that his bank wire to CLARK’s KRM
Services Suntrust bank account the amount of $11,000.

3 6/6/2017

 

Email from Rclark@krmservices.biz from a location outside of
the Commonwealth of Virginia to Individual A.K., spouse of
Individual A.D., in the Eastern District of Virginia, forwarding
4 8/16/2017 attachments, including a purported contract for sale of goods
with a real motorsports rental company in Marco Island,
Florida.

 

Email from Relark@kmmservices.biz from a location outside of
the Commonwealth of Virginia to Individual C.B. in the

5 1/18/2018 Eastern District of Virginia with subject line “new investment
numbers.”

 

 

 

 

 

(All in violation of Title 18, United States Code, Sections 1343 and 2)

11
Case 1:20-mj-02257-CMM Document1 Entered on FLSD Docket 02/20/2020 Page 12 of 14
Case 1:19-cr-00332-TSE Document1 Filed 11/07/19 Page 12 of 13 PagelD# 12

Forfeiture Notice
THE GRAND JURY FURTHER FINDS PROBABLE CAUSE FOR FORFEITURE AS

DESCRIBED BELOW:

Pursuant to Federal Rule of Criminal Procedure 32.2(a), defendant ROBERTO CLARK
is hereby notified that, if convicted of the wire fraud offenses alleged in Counts One through
Five above, he shall forfeit to the United States, pursuant to Title 18, United States Code, Section

981(a)(1)(C), and Title 28, United States Code, Section 2461(c), the following property:

(a) A sum of money not less than $375,000 in U.S. currency, representing the amount
of proceeds obtained as a result of the violation of Title 18, United States Code,
Section 1343, as described in Counts One through Five;

(b) Pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title
28, United States Code, Section 2461(c), defendant ROBERTO CLARK shall
forfeit substitute property, up to the value of the amount described in
subparagraph (a), if, by any act or omission of defendant ROBERTO CLARK, the
property described in paragraph (a), or any portion thereof, cannot be located
upon the exercise of due diligence; has been transferred, sold to, or deposited with
a third party; has been placed beyond the jurisdiction of the Court; has been
substantially diminished in value; or has been comingled with other property

which cannot be divided without difficulty.

(All pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States
Code Section 2461(c).)

12
Case 1:20-mj-02257-CMM Document1 Entered on FLSD Docket 02/20/2020 Page 13 of 14
Case 1:19-cr-00332-TSE Document 1 Filed 11/07/19 Page 13 of 13 Pagelb# 13

A True Bill

Pursuant to the E-Government Act,

igi i been filed: .
The original of this page has
under seal in the Clerk's Office

oes Foreperson

 

G. Zachary Terwilliger
United States Attorney

» Dee WZ

Russell L. Carlberg

Special Assistant United States y LT
Kimberly R. Pedersen

Assistant United States Attorney

13
Case 1:20-mj-02257-CMM Document1 Entered on FLSD Docket 02/20/2020 Page 14 of 14

AO 442 (Rev Ji 12) Arest Warrant

 

UNITED STATES DISTRICT COURT
for the

Eastern District of Virginia

United States of America

. Case No. 1:19-CR-332
ROBERTO CLARK, )
)
20-2257-MJ-MCALILEY
~—— Defendant — - Ty -
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) ROBERTO CLARK ,
who is accused of an offense or violation based on the following document filed with the court:

 

@& Indictment O Superseding Indictment J Information © Superseding Information ( Complaint
O Probation Viclation Petition O Supervised Release Violation Petition © Violation Notice © Order of the Court

This offense is briefly described as follows:

Counts 1-5: in violation of 18 U.S.C. §§ 1343 and 2 Wire Fraud

Date: athe eee uy fo Zohos

? Issuing officer's signature

City and state: _ Alexandria, Virginia De, DELS Yo Estiler, lepicty Meike

Printed name and iile

 

Return

 

 

, and the person was me on (ad. Sy

   

 

Date:

 

NOTICE: BEFORE ARREST VALIDATE Se ian
THROUGH NCIC. ORIGINAL

 

Printed name and title

 

 

 

HELD BY US. MARSHAL,
